                        Case 5:19-cv-04742-EJD Document 1 Filed 08/13/19 Page 1 of 13


                   1   Douglas E. Lumish (CA 183863)
                       doug.lumish@lw.com
                   2   Jeffrey G. Homrig (CA 215890)
                       jeff.homrig@lw.com
                   3   Patricia Young (CA 291265)
                       patricia.young@lw.com
                   4   LATHAM & WATKINS LLP
                       140 Scott Drive
                   5   Menlo Park, California 94025
                       Telephone: 650-328-4600
                   6   Facsimile: 650-463-2600

                   7   Attorneys for
                       Velodyne Lidar, Inc.
                   8
                                                      UNITED STATES DISTRICT COURT
                   9
                                                 NORTHERN DISTRICT OF CALIFORNIA
               10
                                                           SAN JOSE DIVISION
               11

               12
                       Velodyne Lidar, Inc.,                        CASE NO.
               13
                                         Plaintiff,                 COMPLAINT
               14
                              vs.
               15                                                   DEMAND FOR JURY TRIAL
                       Hesai Photonics Technology Co., Ltd.,
               16
                                         Defendant.
               17

               18

               19

               20

               21

               22

               23

               24

               25

               26
               27

               28

                                                                                      COMPLAINT & DEMAND
ATTORNEYS AT LAW
 SAN FRANCISCO
                                                                                              FOR JURY TRIAL
                                                                                     CASE NO. [CASE NUMBER]
                         Case 5:19-cv-04742-EJD Document 1 Filed 08/13/19 Page 2 of 13


                   1          Velodyne Lidar, Inc. (“Velodyne”), for its Complaint against Hesai Photonics Technology

                   2   Co., Ltd. (“Hesai”), demands a jury trial and alleges as follows:

                   3                                           INTRODUCTION

                   4          1.      Velodyne is a pioneer and a classic American success story. Its history reads like

                   5   a Hollywood script describing how one man’s genius and moxie changed the world. Indeed, even

                   6   typically staid financial publications and dry technology journals break form and report that

                   7   Velodyne’s founder, David Hall, designed an “audacious” and “revolutionary” invention that

                   8   “change[d] the world” by “giving automobiles the sense of sight.” The heart of this case is the

                   9   story of how Mr. Hall and Velodyne made that invention, persevered through criticism and

               10      adversity, changed the course of history by making autonomous vehicles a reality, and built

               11      Velodyne into a market leader. Also at its heart is the threat posed to that success by those,

               12      including Hesai, who have taken Velodyne’s revolutionary invention, incorporated it into their

               13      competing products, and are injecting those infringing products into the United States market.

               14             2.      In the early 2000s, the United States government was looking to spur the

               15      development of autonomous vehicles. So one of its core research agencies, DARPA, challenged

               16      innovators to design self-driving vehicles and enter them in a race to win $1 million. Twenty-one

               17      teams populated by leading scientists and engineers qualified for the first Grand Challenge in 2004,

               18      and the field narrowed to fifteen for the race. Not a single vehicle finished that first race in 2004.

               19      The most successful vehicle managed just 7.4 miles.

               20             3.      Enter David Hall, a designer of high-end audio speakers who founded Velodyne

               21      Acoustics in 1983. Brimming with inventive energy, Mr. Hall spent much of his free time building

               22      robots. By the early 2000s, he was growing frustrated with Silicon Valley’s ever-lengthening

               23      commute. When DARPA announced its Grand Challenge, he saw an opportunity to leverage his

               24      hobby into solving that problem. Mr. Hall entered the 2004 challenge with a camera-based system,

               25      quickly realized that a better technology was needed, and in 2005 focused on laser imaging

               26      detection and ranging (“LiDAR”).
               27             4.      Mr. Hall and his unique background brought new insights to LiDAR. While those

               28      entrenched in the field were designing LiDAR systems that “scanned for objects only along a

                                                                                                     COMPLAINT & DEMAND
ATTORNEYS AT LAW
 SAN FRANCISCO                                                            1                                  FOR JURY TRIAL
                                                                                                    CASE NO. [CASE NUMBER]
                         Case 5:19-cv-04742-EJD Document 1 Filed 08/13/19 Page 3 of 13


                   1   single, fixed line of sight,” Mr. Hall recognized that such systems could not generate the

                   2   comprehensive data needed to navigate complex environments reliably. So he took a completely

                   3   different approach: he conceived of a novel LiDAR system that rotates a plurality of pulsing laser

                   4   emitters and avalanche photodiode detectors (“APDs”) to use time of flight data to generate a

                   5   dense “3-D point cloud” with a 360-degree field of view, which the vehicle could use to “see” its

                   6   complex surroundings just as humans do. His competitors were skeptical. Indeed, the field’s

                   7   luminaries scoffed at the idea—the data would be generated too slowly, they said. But Mr. Hall

                   8   trusted his instincts and stuck with his design.

                   9          5.      Mr. Hall was right, and the triumph of his invention was unequivocal: six teams

               10      completed DARPA’s 2007 Urban Challenge by navigating a 60-mile urban course in which they

               11      not only had to navigate the course, but also obey all traffic laws and account for the other vehicles.

               12      Five of those teams, including both the winner and the runner-up, used David Hall’s “Velodyne”

               13      system.

               14             6.      The U.S. Patent Office awarded Mr. Hall United States Patent No. 7,969,558 (the

               15      “’558 patent”) for his invention. This invention was honored by the Smithsonian Institute, which

               16      now houses the original prototype. Even the once-skeptical industry embraced his design. An

               17      August 2017 Forbes article recounts the industry’s reaction to the “revolutionary” invention

               18      claimed in the ’558 patent and embodied in Velodyne’s practicing sensors.               The Verge, a

               19      technology journal, described Mr. Hall’s invention as “audacious,” recognizing that “Velodyne

               20      has become the gold standard for automotive LIDAR, used by almost all the major players trying

               21      to produce driverless cars.” Velodyne was recognized as one of the most innovative companies in

               22      the global transportation industry “for giving automobiles the sense of sight.” Most recently, in

               23      2018, the Intellectual Property Owners Education Foundation named Mr. Hall “Inventor of the

               24      Year” for “creating the groundbreaking lidar sensor technology that is the essential component for

               25      fully autonomous vehicles.”

               26             7.      Velodyne launched its first commercial 3-D LiDAR product in 2007.                   By
               27      continuing to invest its substantial effort, intellectual firepower, and millions of dollars in the

               28      design, development, and manufacturing of 3-D LiDAR technology, Velodyne grew to the market

                                                                                                     COMPLAINT & DEMAND
ATTORNEYS AT LAW
 SAN FRANCISCO                                                            2                                  FOR JURY TRIAL
                                                                                                    CASE NO. [CASE NUMBER]
                         Case 5:19-cv-04742-EJD Document 1 Filed 08/13/19 Page 4 of 13


                   1   leader that it is today.

                   2            8.     Now, Hesai threatens Velodyne and its business.           Hesai took Velodyne’s

                   3   revolutionary invention and incorporated it into its own competing products. As set forth below,

                   4   Hesai’s rotating 3-D LiDAR systems infringe Velodyne’s ’558 patent. Even worse, Hesai knew

                   5   of and studied Velodyne’s products and patented technology before incorporating it into Hesai’s

                   6   infringing products. Velodyne asks this Court to protect its invention and halt Hesai’s willful and

                   7   infringing conduct.

                   8                                     NATURE OF THE ACTION

                   9            9.     This is a civil action for willful patent infringement under the Patent Laws of the

               10      United States, 35 U.S.C. § 1 et seq., and for such other relief as the Court deems just and proper.

               11                                                  PARTIES

               12               10.    Velodyne is a corporation organized under the laws of the State of Delaware and

               13      has its principal place of business in 5521 Hellyer Avenue, San Jose, CA 95138.

               14               11.    Velodyne is an innovative developer, manufacturer, and supplier of real-time

               15      LiDAR sensor technology, which is used in a variety of applications, including autonomous

               16      vehicle navigation, vehicle safety systems, 3D mobile and aerial mapping, surveying, security,

               17      defense, and industrial automation, among others.

               18               12.    Velodyne’s founder David S. Hall introduced Velodyne’s first high-resolution

               19      LiDAR sensor, the HDL-64, in 2007. Thereafter, Velodyne quickly emerged as a global leader in

               20      LiDAR technology. Velodyne has invested millions of dollars in developing its technology and,

               21      as a result of its substantial investment in research and development, has invented, designed,

               22      developed, manufactured, and sold some of the most advanced 3D laser imaging technology in the

               23      world. While Velodyne’s 3-D LiDAR sensors are best known as the roof-mounted rotating devices

               24      that guide autonomous vehicles along Silicon Valley streets, they are valuable for numerous other

               25      applications such as aerial mapping, mobile mapping, security, and industrial automation, to name

               26      a few.
               27               13.    Velodyne’s technological achievements have earned it various industry awards,

               28      including Frost & Sullivan’s 2015 American Automotive Advanced Driver Assistance System

                                                                                                   COMPLAINT & DEMAND
ATTORNEYS AT LAW
 SAN FRANCISCO                                                           3                                 FOR JURY TRIAL
                                                                                                  CASE NO. [CASE NUMBER]
                         Case 5:19-cv-04742-EJD Document 1 Filed 08/13/19 Page 5 of 13


                   1   (ADAS) Sensors Product Leadership Award for Velodyne’s VLP-16 LiDAR puck sensor. Frost

                   2   & Sullivan Honors Velodyne LiDAR with 2015 North American Automotive ADAS Sensors

                   3   Product        Leadership     Award,      PRWEB         (Mar.      25,     2015)      (available     at

                   4   http://www.prweb.com/releases/2015/03/prweb12602944.htm). Velodyne’s “high performance

                   5   LiDAR technology has [also] been recognized by global automotive OEMs and rideshare

                   6   customers as a critical element to enabling the development of fully autonomous vehicles.”

                   7   Velodyne LiDAR Gears Up for the Autonomous Revolution with Investments from Ford and Baidu,

                   8   BUSINESSWIRE                (Aug.             16,            2016)             (available            at

                   9   http://www.businesswire.com/news/home/20160816005465/en).

               10               14.     Hesai is a corporation organized in China, and has its principal place of business at

               11      Building L2, Hongqiao World Center, Shanghai, China. Defendant was originally founded in

               12      California as Hesai Instruments, Inc. in 2013 and relocated to China in 2014.

               13               15.     Hesai is involved in the design, development, manufacture, offer for sale, and sale

               14      of rotating 3-D LiDAR devices and products containing the same, including the Pandar20A/B,

               15      Pandar32, Pandar40, Pandar40P, Pandar64, and Pandora devices (collectively, the “Accused

               16      Products”), and components thereof.         For example, according to Hesai’s LinkedIn, “Hesai

               17      specializes in designing and manufacturing laser sensors for different industries, including

               18      LiDARs (3D scanners for self-driving cars and robots), and gas leak remote sensors for natural gas

               19      industry.” Hesai Technology: About, LINKEDIN, https://bit.ly/2M91BnR (last accessed Aug. 9,

               20      2019).

               21                                        JURISDICTION AND VENUE

               22               16.     This civil action asserts claims arising under the Patent Laws of the United States,

               23      35 U.S.C. §§ 1, et seq. The Court has subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331

               24      and 1338(a).

               25               17.     This Court has personal jurisdiction over Hesai by virtue of its transacting and

               26      doing business in the State of California and this District, committing acts of patent infringement
               27      in the State of California and this District, and/or directing its infringing products to California for

               28      use in this State. Hesai has sold its infringing products to customers in Menlo Park, Mountain

                                                                                                      COMPLAINT & DEMAND
ATTORNEYS AT LAW
 SAN FRANCISCO                                                             4                                  FOR JURY TRIAL
                                                                                                     CASE NO. [CASE NUMBER]
                         Case 5:19-cv-04742-EJD Document 1 Filed 08/13/19 Page 6 of 13


                   1   View, Palo Alto, and San Francisco, all of which are within the jurisdiction of the Northern District

                   2   of California and the State of California, and admits on its website that it knows that these products

                   3   are used by its customers in this District and State. Accordingly, this Court has specific jurisdiction

                   4   over Hesai in connection with this action and its contacts with the State of California are

                   5   continuous and systematic to such extent that Hesai is subject to the general jurisdiction of the

                   6   State of California and this Court.

                   7          18.     Venue is proper in this district under 28 U.S.C. § 1391(c)(3). Hesai is a Chinese

                   8   company, so venue is proper in any judicial district in the United States.

                   9                                   INTRADISTRICT ASSIGNMENT

               10             19.     This Complaint includes an intellectual property action, an excepted category under

               11      Civil Local Rule 3-2(c), and consequently should be assigned on a District-wide basis.

               12             20.     In Quanergy Systems, Inc. v. Velodyne LiDAR, Inc., No. 5:16-cv-05251-EJD (Sept.

               13      13, 2016), the Honorable Judge Edward J. Davila previously issued a Claim Construction Order

               14      construing claim terms for the patent at issue in this case. Quanergy Sys., Inc. v. Velodyne LiDAR,

               15      Inc., No. 16-cv-05251-EJD, 2017 WL 4410174, at *1 (N.D. Cal. Oct. 4, 2017). This action

               16      concerns substantially the same property—Velodyne’s ’558 patent—as the Quanergy case, and it

               17      appears likely that there will be an unduly burdensome duplication of labor and expense if this

               18      case is conducted before a different judge. Under Civil Local Rule 3-12(a), the instant case is

               19      related to the Quanergy case.

               20                                            ASSERTED PATENT

               21             21.     On June 28, 2011, the United States Patent and Trademark Office, after full and fair

               22      examination, duly and legally issued U.S. Patent No. 7,969,558, entitled “High Definition LiDAR

               23      System,” to Mr. Hall, Velodyne’s Founder and Chief Executive Officer. Mr. Hall is the sole named

               24      inventor. A true and correct copy of the ’558 patent is attached as Exhibit A.

               25             22.     Velodyne owns by assignment all rights, title, and interest in the ’558 patent with

               26      full rights to enforce the ’558 patent and sue to recover for past, present, and future infringement.
               27             23.     The ’558 patent application (Application No. 11/777,802) was filed on July 13,

               28      2007. Velodyne filed related Provisional Patent Application No. 60/807,305 on July 13, 2006.

                                                                                                     COMPLAINT & DEMAND
ATTORNEYS AT LAW
 SAN FRANCISCO                                                            5                                  FOR JURY TRIAL
                                                                                                    CASE NO. [CASE NUMBER]
                         Case 5:19-cv-04742-EJD Document 1 Filed 08/13/19 Page 7 of 13


                   1          24.     The ’558 patent claims a LiDAR system that rotates a plurality of laser emitters and

                   2   APDs to generate a dense 3-D point cloud. Using the rapidly rotating structure and angular

                   3   orientation of the emitters claimed in the ’558 patent, pulses of laser light can be transmitted in

                   4   many different directions in very short periods of time. The time it takes for the light to return to

                   5   the APD is measured, thus creating data (called a “pixel”), which corresponds to the distance from

                   6   the LiDAR sensor to the objects surrounding it.

                   7          25.     When multiple pulses are emitted from a rotating sensor in varied directions and in

                   8   rapid succession, many pixels can be collected extremely quickly, creating a “point cloud.” These

                   9   “point clouds” can then be rendered into “3-D point clouds,” which are processed into images or

               10      analyzed by a computer to map the surrounding terrain and objects. An exemplary 3-D point cloud

               11      generated by Velodyne’s 3-D LiDAR sensor is shown below:

               12

               13

               14

               15

               16

               17

               18

               19

               20

               21
                              26.     The ’558 patent is valid and enforceable. Indeed, the United States Patent Trial and
               22
                       Appeal Board (“PTAB”), after instituting inter partes review (“IPR”), recently issued a Final
               23
                       Written Decision upholding all challenged claims of the ’558 patent as patentable. The PTAB
               24
                       found that Mr. Hall’s “claimed invention was revelatory and not obvious.” IPR2018-00255, Final
               25
                       Written Decision, Paper 59 (P.T.A.B. May 23, 2019) at 28. The invention claimed in the ’558
               26
                       patent overcame the shortcomings of the prior art to permit safe and successful autonomous
               27
                       navigation. Using the particular configuration and orientation set forth in the ’558 patent’s claims,
               28

                                                                                                    COMPLAINT & DEMAND
ATTORNEYS AT LAW
 SAN FRANCISCO                                                           6                                  FOR JURY TRIAL
                                                                                                   CASE NO. [CASE NUMBER]
                         Case 5:19-cv-04742-EJD Document 1 Filed 08/13/19 Page 8 of 13


                   1   including a plurality of pulsing emitters and APDs rotated at a speed of at least 200 RPM, the

                   2   claimed 3-D LiDAR system can generate highly accurate and extremely dense 3-D point clouds.

                   3   The density of these point clouds can be used for high-speed autonomous navigation, to detect

                   4   both positive and negative obstacles, and to provide a 360-degree field of view, all with high point

                   5   cloud refresh rates—the foundation for safe and successful autonomous navigation.                 Put

                   6   differently, as the PTAB found, Mr. Hall’s “claimed invention, as embodied in Velodyne’s HDL-

                   7   64E sensor, resolved a long-felt need for a LiDAR sensor that could capture distance points rapidly

                   8   in all directions and produce a sufficiently dense 3-D point cloud for use in autonomous

                   9   navigation.” Id. at 34.

               10                27.   As the PTAB’s discussion and the patent itself illustrate, the ’558 patent claims are

               11      directed to technological improvements of pulsed LiDAR technology that solve technical

               12      problems, rather than to an abstract idea or a law of nature. Likewise, as the PTAB’s finding that

               13      the asserted claims are “revelatory” also shows, the specific systems and methods claimed in the

               14      ’558 patent claims were not well-understood, routine, or conventional. In fact, those claims

               15      incorporate unconventional limitations and are unconventional as a whole, as demonstrated by the

               16      skepticism shown by persons of skill in the field at the time of the invention. See supra, ¶ 4.

               17                      COUNT 1 – INFRINGEMENT OF U.S. PATENT NO. 7,969,558

               18                28.   Velodyne repeats and realleges paragraphs 1 through 27 above as if fully set forth

               19      herein.

               20                29.   Hesai directly infringes at least claim 1 of the ’558 patent, literally or under the

               21      doctrine of equivalents, by making, using, offering to sell, selling, and/or importing the Accused

               22      Products in the United States in violation of 35 U.S.C. § 271(a).

               23                30.   Claim 1 reads as follows.

               24                      1. A lidar-based 3-D point cloud system comprising:

               25                      a support structure;

               26                      a plurality of laser emitters supported by the support structure;

               27                      a plurality of avalanche photodiode detectors supported by the
                                       support structure; and
               28
                                       a rotary component configured to rotate the plurality of laser
                                                                                                     COMPLAINT & DEMAND
ATTORNEYS AT LAW
 SAN FRANCISCO                                                            7                                  FOR JURY TRIAL
                                                                                                    CASE NO. [CASE NUMBER]
                         Case 5:19-cv-04742-EJD Document 1 Filed 08/13/19 Page 9 of 13


                   1                  emitters and the plurality of avalanche photodiode detectors at a
                                      speed of at least 200 RPM.
                   2
                              31.     The Accused Products are LiDAR based 3-D point cloud systems and this claim
                   3
                       requirement is satisfied literally or under the doctrine of equivalents.      For example, Hesai
                   4
                       characterizes its Pandar40 device as “the latest generation of mechanical LiDARs.” The Pandar40
                   5
                       device uses time of flight data. As shown in the image below, the Pandar40 device captures data
                   6
                       used to create 3-D point clouds.
                   7

                   8

                   9

               10

               11

               12

               13

               14

               15

               16

               17

               18

               19

               20             32.     The Hesai Accused Products include, literally or under the doctrine of equivalents,
               21      a support structure. For example, Hesai admits that its Pandar40 device has “40 pairs of laser
               22      emitters and receivers [that] are attached to a rotating motor inside the LiDAR housing.”
               23             33.     The Hesai Accused Products further include, literally or under the doctrine of
               24      equivalents, a plurality of laser emitters supported by the support structure. For example, Hesai
               25      admits that its Pandar40 device has “40 pairs of laser emitters and receivers [that] are attached to
               26      a rotating motor inside the LiDAR housing.”
               27             34.     The Hesai Accused Products also include, literally or under the doctrine of
               28      equivalents, a plurality of avalanche photodiode detectors supported by the support structure. As
                                                                                                   COMPLAINT & DEMAND
ATTORNEYS AT LAW
 SAN FRANCISCO                                                           8                                 FOR JURY TRIAL
                                                                                                  CASE NO. [CASE NUMBER]
                        Case 5:19-cv-04742-EJD Document 1 Filed 08/13/19 Page 10 of 13


                   1   noted above, the Pandar40 device has “40 pairs of laser emitters and receivers [that] are attached

                   2   to a rotating motor inside the LiDAR housing.” The Pandar40 device detects “reflected beams”

                   3   by the “optical sensor.”

                   4          35.     The Hesai Accused Products include, literally or under the doctrine of equivalents,

                   5   a rotary component configured to rotate the plurality of laser emitters and the plurality of avalanche

                   6   photodiode detectors at a speed of at least 200 RPM. For example, the Pandar40 device rotates at

                   7   a rate of 10 to 20 Hz, which translates to 600 to 1200 RPM. Indeed, “[u]sers can choose the

                   8   spinning rate from 600 rpm and 1200 rpm.” And, as set forth above, the “laser emitters and

                   9   receivers are attached to a rotating motor inside the LiDAR housing.”

               10             36.     Hesai actively, knowingly, and intentionally induces infringement of one or more

               11      claims of the ’558 patent, including at least claim 1, under 35 U.S.C. § 271(b) by actively

               12      encouraging others, including its customers, to make, use, offer to sell, sell, and/or import the

               13      Accused Products in this judicial district and elsewhere in the United States. Hesai knew of and

               14      studied Velodyne’s products and patented technology before it incorporated that technology into

               15      its products, as its personnel admitted in public interviews. Hesai also had actual knowledge of

               16      the ’558 patent at least as of November 8, 2016, when Hesai filed a patent application

               17      (CN206223978) that cited the ’558 patent in its specification. Velodyne publicly identifies its

               18      products as incorporating the inventions claimed in the ’558 patent and marked its products

               19      accordingly. And Hesai actively promotes the sale, use, and importation of its infringing rotating

               20      3-D LiDAR devices in marketing materials, technical specifications, data sheets, web pages on its

               21      website, press releases, and user manuals, as well as at trade shows and through its sales and

               22      distribution channels that encourage infringing offers to sell, sales, and/or importation of the

               23      Accused Products. These actions collectively demonstrate that Hesai has had the specific intent

               24      to induce, or was willfully blind to inducing, infringement of the ’558 patent.

               25             37.     Hesai contributes to infringement of one or more claims of the ’558 patent,

               26      including at least claim 1, by others, including its customers. Hesai provides these customers with
               27      the Accused Products, which are specially made or adapted to infringe these claims and are not

               28      staple articles of commerce suitable for substantial noninfringing use. As discussed above, Hesai

                                                                                                    COMPLAINT & DEMAND
ATTORNEYS AT LAW
 SAN FRANCISCO                                                            9                                 FOR JURY TRIAL
                                                                                                   CASE NO. [CASE NUMBER]
                        Case 5:19-cv-04742-EJD Document 1 Filed 08/13/19 Page 11 of 13


                   1   has had actual knowledge of the ’558 patent at least as of November 8, 2016, when Hesai filed a

                   2   patent application that cited the ’558 patent in its specification.

                   3           38.     Hesai’s infringement of the ’558 patent as alleged above has been and continues to

                   4   be egregious. Hesai had prior knowledge of the ’558 patent and Hesai extensively studied

                   5   Velodyne’s technology and crafted its products to target Velodyne and its customers. As such,

                   6   Hesai’s infringement has been and continues to be willful, entitling Velodyne to enhanced

                   7   damages under 35 U.S.C. § 284, and a finding that this case is exceptional under 35 U.S.C. § 285.

                   8           39.     On information and belief, Hesai has profited from and will continue to profit from

                   9   its infringing activities. Velodyne has been and will continue to be damaged by Hesai’s infringing

               10      activities.   As a result, Velodyne is entitled to injunctive relief and damages adequate to

               11      compensate it for such infringement, in no event less than a reasonable royalty, in accordance with

               12      35 U.S.C. §§ 271, 281, 283, and 284. The amount of monetary damages Hesai’s acts of

               13      infringement have caused to Velodyne cannot be determined without an accounting.

               14              40.     The harm to Velodyne from Hesai’s ongoing infringing activity is irreparable,

               15      continuing, and not fully compensable by money damages, and will continue unless Hesai’s

               16      infringing activities are enjoined.

               17                                            PRAYER FOR RELIEF

               18              WHEREFORE, Velodyne respectfully requests that the Court enter judgment in its favor

               19      and against Hesai on this Complaint as follows:

               20              A.      A judgment that Hesai has infringed and continues to infringe, induce the

               21                      infringement of, and contribute to the infringement of the ’558 patent under at least

               22                      35 U.S.C. §§ 271(a) and (b), and that Hesai’s infringement was willful;

               23              B.      A permanent injunction prohibiting Hesai and its officers, agents, representatives,

               24                      assigns, licensees, distributors, employees, related entities, and all those acting in

               25                      privity or acting in concert with them from:

               26                      a.     infringing, inducing, or contributing to the infringement of the ’558 patent;
               27                             and

               28

                                                                                                     COMPLAINT & DEMAND
ATTORNEYS AT LAW
 SAN FRANCISCO                                                            10                                 FOR JURY TRIAL
                                                                                                    CASE NO. [CASE NUMBER]
                        Case 5:19-cv-04742-EJD Document 1 Filed 08/13/19 Page 12 of 13


                   1                   b.      soliciting any new business or new customers using any information or

                   2                           materials derived from infringing the ’558 patent;

                   3           C.      An award of monetary damages, to be obtained from any and all of Hesai’s assets,

                   4                   sufficient to compensate Velodyne for Hesai’s patent infringement, with interest,

                   5                   pursuant to at least 35 U.S.C. § 284;

                   6           D.      An award of enhanced damages, to be obtained from any and all of Hesai’s assets,

                   7                   or three times the amount found or assessed for Hesai’s willful patent infringement,

                   8                   pursuant to 35 U.S.C. § 284, including prejudgment interest on such damages;

                   9           E.      An order finding this case exceptional and awarding Velodyne its attorneys’ fees,

               10                      to be obtained from any and all of Hesai’s assets, pursuant to 35 U.S.C. § 285,

               11                      including prejudgment interest on such fees;

               12              F.      An accounting and supplemental damages for all damages occurring after the

               13                      period for which discovery is taken, and after discovery closes, through the Court’s

               14                      decision regarding the imposition of a permanent injunction;

               15              G.      An award of Velodyne’s costs and expenses of this suit as a prevailing party, to be

               16                      obtained from any and all of Hesai’s assets; and

               17              H.      Any other relief that the Court deems just and proper.

               18                                       DEMAND FOR JURY TRIAL

               19              Pursuant to Federal Rule of Civil Procedure 38(b), Velodyne hereby demands a trial by

               20      jury on all issues so triable.

               21

               22

               23

               24

               25

               26
               27

               28

                                                                                                     COMPLAINT & DEMAND
ATTORNEYS AT LAW
 SAN FRANCISCO                                                           11                                  FOR JURY TRIAL
                                                                                                    CASE NO. [CASE NUMBER]
                        Case 5:19-cv-04742-EJD Document 1 Filed 08/13/19 Page 13 of 13


                   1   Dated: August 13, 2019               LATHAM & WATKINS LLP

                   2

                   3                                        By /s/ Douglas E. Lumish
                                                               Douglas E. Lumish
                   4                                           of Latham & Watkins LLP

                   5                                             Attorneys for Plaintiff
                                                                 Velodyne Lidar, Inc.
                   6

                   7

                   8

                   9

               10

               11

               12

               13

               14

               15

               16

               17

               18

               19

               20

               21

               22

               23

               24

               25

               26
               27

               28

                                                                                       COMPLAINT & DEMAND
ATTORNEYS AT LAW
 SAN FRANCISCO                                              12                                 FOR JURY TRIAL
                                                                                      CASE NO. [CASE NUMBER]
